DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 12/03/2020.  These drawings are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2021/0114469 A1, hereafter Kim), in view of Tokunaga (US 2018/0277870 A1, hereafter Tokunaga), further in view of Umayahara (US 2012/0020128 A1, hereafter Umayahara).
With regard to claim 1, Kim teaches a fuel cell stack (310) having a coolant channel inside (fuel-cell-coolant loop, not shown) where coolant flows in one direction (horizontal portion of coolant loop) and having a first surface parallel to a direction in which the coolant channel extends (top side of stack 310) [0075-0077, fig. 1]; 
a boost converter disposed across a gap from the first surface without being partitioned by a heat shielding member, the boost converter including a capacitor disposed following the first surface (within converter 320)  [0066, 0069, 0075-0077, fig. 
Kim does not explicitly teach the fuel cell stack and boost converter are accommodated in the same space in a container.  However, in the same field of endeavor, Tokunaga teaches a case (case 30 including lower case 10 with open upper and upper case 20) that accommodate a fuel cell stack and boost converter in the same space [0028-0031, fig. 2].   It would have been obvious to one of ordinary skill in the art based on the teachings of Tokunaga to house the fuel cell stack and boost converter of Kim in one case for the benefit of saving space [Tokunaga 0008].
Kim does not explicitly teach a current sensor.  However, in the same field of endeavor, Umayahara teaches the use of a current sensor [0043].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the current sensor of Umayahara with the boost converter of modified Kim for the benefit of being able to detect outlet current of the boost converter [Umayahara 0043].

    PNG
    media_image1.png
    617
    695
    media_image1.png
    Greyscale

With regard to claim 2, modified Kim teaches a capacitor and current sensor as detailed in the rejection of claim 1 above.  Modified Kim does not teach the relative location of the components, however this would be an obvious variant to one of ordinary skill in the art since this would only require a rearrangement of parts and they would perform the same functions.  See MPEP 2144.04 VI.
With regard to claims 3 and 4, Kim teaches a boost converter [0066, 0069, 0075-0077, fig. 1] but does not explicitly teach a separate reactor and power module.  However, in the same field of endeavor, Tokunaga teaches a boost converter that 
With regard to claim 5, Modified Kim does not teach the relative location of the  current sensor, however this would be an obvious variant to one of ordinary skill in the art since this would only require a rearrangement of parts and would perform the same function.  See MPEP 2144.04 VI.
With regard to claim 7, Kim teaches a direct electrical connection between the fuel cell and boost converter (via terminals and nodes N1 and N2) [0070, fig. 1] but does not explicitly teach the use of bus bars.  However, in the same field of endeavor,  Tokunaga teaches the use of bus bars to electrically connect components [0016].  It would have been obvious to one of ordinary skill in the art at the time the invention was .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Tokunaga, and Umayahara as applied to claims 1-5 and 7 above, and further in view of Sederquist (US 6,207,306, hereafter Sederquist).
With regard to claim 6, modified Kim does not explicitly teach the claimed ambient temperature range.  However, in the same field of endeavor, Sederquist teaches fuel cells are known to operate in ambient temperatures of up to 95°C (which overlaps and obviates the claimed range) [col. 11 line 20-23].  It would have been obvious to use the temperature of Sederquist with the fuel cell of modified Kim since it is known to allow for water self sufficiency without a humidification device [Sederquist col. 11 line 20-23].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737. The examiner can normally be reached Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT C THOMAS/Examiner, Art Unit 1724   

/STEWART A FRASER/Primary Examiner, Art Unit 1724